Citation Nr: 0802229	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  96-24 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to recognition of L.W. as a helpless child of the 
veteran.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from January 1942 to 
September 1945.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied the claim for recognition 
of L.W. (also referred to in this decision as L.) as a 
helpless child of the veteran.  

This matter was before the Board in December 2002, December 
2003 and June 2004, and was then remanded for further 
development.  


FINDINGS OF FACT

1.  L.W., the veteran's daughter, was born in May 1957, and 
attained the age of 18 in May 1975.  

2.  The competent medical evidence has not shown that L.W. 
was permanently incapable of self-support by reason of a 
mental or physical condition prior to attaining the age of 
18.


CONCLUSION OF LAW

The criteria for entitlement to VA benefits for L.W. as a 
helpless child of the veteran have not been met.  38 U.S.C.A. 
§ 101(4)(A) (West 2002); 38 C.F.R. § 3.356 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

A review of the record reveals the veteran was not provided 
notice of the VCAA prior to the initial adjudication of this 
claim by rating decision in October 1999.  But this was both 
a practical and legal impossibility because the VCAA was not 
enacted until later - in November 2000.  And in Pelegrini 
II, the Court clarified that in this type situation VA does 
not have to vitiate the initial decision and start the whole 
adjudicatory process anew, as if the initial decision was not 
made.  Rather, VA need only ensure the veteran receives or 
since has received content-complying notice such that he is 
not prejudiced.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Here, the RO readjudicated the claim and sent the 
veteran supplemental statements of the case (SSOCs) in 
February 2004 and September 2007, following the VCAA notice 
compliance actions in June 2002, December 2003, and November 
2005.  The veteran was provided every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to the notices.  In December 2007, the veteran's 
representative stated that "No other information or evidence 
has been received to support the appellant's position."  The 
representative submitted written argument on the veteran's 
behalf.  Therefore, there is no prejudice to him because his 
claim was readjudicated by the RO after appropriate VCAA 
notice was provided.

The VCAA letters summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfied the first three "elements" of the 
notice requirement.  In addition, the November 2005 letter 
informed the veteran: "It's your responsibility to make sure 
that we receive all requested records that aren't in the 
possession of a Federal department or agency."  (Emphasis in 
original).  This satisfies the fourth regulation, in that it 
informed the veteran that he could submit any and all 
evidence which was pertinent to his claim, not merely that 
requested by the RO.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the veteran received Dingess notice in March 
2006, including as it relates to the effective date element 
of his claim.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The veteran 
has not indicated he has any further evidence to submit to 
VA, or which VA needs to obtain.  On the contrary, the 
representative has indicated that "No other information or 
evidence has been received to support the appellant's 
position."  See the December 2007 Appellant's Post-Remand 
Brief.  There is no indication there exists any additional 
evidence that has a bearing on this case that has not been 
obtained.  In a June 1999 statement, the veteran reported 
that he could not obtain L.'s medical records from a Dr. E.N. 
who treated her while she was a teenager.  The statement also 
indicated that a Dr. J.C. delivered L.  In a statement 
received the prior month, Dr. P.K. reported that he took over 
the practice of Dr. J.C. (who had since passed away) and that 
L.'s medical records were no longer in his office.  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103 (2007).

Pertinent Law and Regulations

The term "child" for purposes of Title 38 of the United 
States Code is specifically defined.  For purposes of 
determining eligibility as a claimant under Title 38, a child 
must be unmarried and must be either under the age of 18, 
have become permanently incapable of self-support before the 
age of 18, or be between the ages of 18 and 23 and pursuing a 
course of instruction at an approved educational institution.  
38 U.S.C.A. § 101(4)(A)(ii) (West 2002); 38 C.F.R. §§ 
3.57(a)(1), 3.356 (2007).

The veteran contends that his daughter, L.W., became 
permanently incapable of self-support as a result of mental 
handicap before the age of 18, which, if supported by the 
evidence, would render her a child of the veteran for VA 
purposes under 38 U.S.C.A. § 101(4)(a)(ii).  The record 
reflects that L.W. is the biological daughter.  She was born 
in May 1957, and she thus attained the age of 18 in May 1975.  

To establish entitlement to the benefit sought on the basis 
of being a helpless child, various factors under 38 C.F.R. 
§3.356 are for consideration.  Principal factors for 
consideration are:

(1)	The fact that a claimant is earning his or her own 
support is prima facie evidence that he or she is not 
incapable of self-support.  Incapacity for self-support will 
not be considered to exist when the child by his or her own 
efforts is provided with sufficient income for his or her 
reasonable support.

(2)	A child shown by proper evidence to have been 
permanently incapable of self-support prior to the date of 
attaining the age of 18 years, may be so held at a later date 
even though there may have been a short intervening period or 
periods when his or her condition was such that he or she was 
employed, provided the cause of incapacity is the same as 
that upon which the original determination was made and there 
were no intervening diseases or injuries that could be 
considered as major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self-
support otherwise established.

(3)	It should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration. In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.  Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends.

(4)	The capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services.  38 C.F.R. § 3.356 (2007).

The Court has held that in cases such as this, the "focus of 
analysis must be on the claimant's condition at the time of 
his or her 18th birthday."  Dobson v. Brown, 4 Vet. App. 443, 
445 (1993).  In other words, for purposes of initially 
establishing helpless child status, the claimant's condition 
subsequent to his or her 18th birthday is not for 
consideration.  However, if a finding is made that a claimant 
was permanently incapable of self-support as of his or her 
18th birthday, then evidence of the claimant's subsequent 
condition becomes relevant for the second step of the 
analysis, that is, whether there is improvement sufficient to 
render the claimant capable of self-support.  Id.  If the 
claimant is shown to be capable of self-support at 18, VA is 
required to proceed no further.  Id.

Analysis

After a full review of the record, including the contentions 
of the veteran, psychology reports from New York City Bureau 
of Child Guidance, school records, applications for 
employment certificates, a certificate of physical fitness 
for employment, private physicians' statements and a VA 
medical opinion, the Board concludes that the claim must be 
denied.  Although there is competent medical evidence of 
record reflecting significant limitation of functioning due 
to mental handicap, none of this evidence reflects that L. 
was permanently incapable of self-support as of her 18th 
birthday.  

Psychology reports from New York City Bureau of Child 
Guidance dated in October 1963 and March 1969 indicate that 
at ages 6 and 11 L. was considered of borderline intelligence 
and was functioning on a retarded level.  Her IQ was 50 and 
she was placed in a special class in the New York City public 
school system.  It was felt that she should be able to go on 
to the special high school program when she became of age.  
Copies of school records show her placement in special 
education class in both elementary and secondary school.  

In support of his claim, the veteran has provided a November 
1999 statement from Dr. R.P. wherein he states that L.:

is under my care for major depression and 
adjustment disorder since 12-10-96.  She 
suffers from mental retardation (IQ 72 as 
tested May 30, 1974, W Ernest Weiner 
School psychologist).  Due to her mental 
handicap she is unable to self support.  
Her pediatrician Dr. [J.C.] is deceased 
[and] is not in practice anymore. 

In a January 2004 medical opinion, Dr. J.L., a VA 
psychiatrist, indicated that after reviewing the claims file 
regarding L. he was unable to reach a determination that she 
was incapable of self-support as of the age of 18.  He 
acknowledged that testing done in the 1970s placed her IQ 
between 72 and 78, but noted that such scores would place her 
in the range of borderline intellectual functioning, not 
mental retardation and, by itself, would not necessarily 
prevent her from self-support.  Dr. L. also stated that L.'s 
other diagnoses of adjustment disorder and major depression, 
if properly treated, would not render her incapable of self-
support.  He noted that while there may be other factors that 
prevented her from being capable of self-support, they were 
not indicated by the evidence of record.  

By law, the Board is obligated under 38 U.S.C.A.. § 7104(d) 
to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicator. . 
.

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

The Board has carefully reviewed the opinion of Dr. P.  The 
Board recognizes that Dr. P. apparently served as L.'s 
treating physician for a number of years.  The Court has 
expressly declined to adopt a "treating physician rule" which 
would afford greater weight to the opinion of a treating 
physician over the opinion of a VA or other physician.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 471 73 (1993).  Thus, 
the Board has considered Dr. P.'s opinion as it would that of 
any expert medical opinion submitted either against or in 
support of a claim.  The Board is cognizant, however, that 
although the Court has specifically rejected the "treating 
physician rule", the Board is obligated to articulate reasons 
or bases for rejecting the medical opinion of a treating 
physician.  See Guerrieri, 4 Vet. App. at 470-1.

After reviewing all the evidence of record, the Board finds 
that the preponderance of the medical evidence is against the 
veteran's claim for recognition of L.W. as a helpless child.  
Initially, the Board notes that it is unclear from Dr. P.'s 
statement whether he is asserting that L. is incapable of 
self-support currently - that is, at the time the statement 
was written in 1999 - or at the time of her 18th birthday 
(1975).  In this regard, the Board reiterates that the 
initial focus of analysis must be on L.'s condition at the 
time of her 18th birthday, not on her subsequent condition.  
See Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  Assuming 
for arguments sake that Dr. P. meant his statement to convey 
that L. was incapable of self-support at the age of 18, the 
Board finds that his opinion is outweighed by that of Dr. L.  
First, Dr. L. had the benefit of reviewing all of the records 
pertaining to L. in formulating his opinion.  Second, Dr. L. 
offered a rationale for his opinion.  For example, he 
explained that L.'s 1970s IQ scores (72 and 78) reflected 
borderline intellectual functioning, not mental retardation 
and that such intellectual functioning would not, by itself, 
render her incapable of self-support.  Dr. L. further noted 
that L.'s other diagnoses of adjustment disorder and major 
depression also, if properly treated, would not render her 
incapable of self-support.  He concluded that there was 
nothing shown in the evidence that would preclude L. from 
self-support.  

The Board is also persuaded by the fact that in September 
1972 and May 1973, when she was 15 and 16 years old, L.'s 
mother filed applications for employment certificates seeking 
authorization for L. to work part-time when school was not in 
session and during vacation periods.  The fact that 
permission was sought to allow L. to work part-time argues 
against a finding that she was incapable of self-support.  
The Board further notes that in a 1972 [month illegible] 
Certificate of Physical Fitness for Employment an examining 
physician certified that L. was in such condition of normal 
development that she could be recommended for the issuance of 
a regular certificate of employment.  

The Board realizes that this evidence reflects L.'s 
disability picture a few years before her 18th birthday and 
not on her 18th birthday itself, but there is no evidence 
suggesting that her condition worsened to such a degree in 
the intervening period that she became incapable of self-
support.  In this regard, the Board acknowledges that the 
veteran can observe and report symptoms observable by a lay 
person, but he is not competent to establish that L. was 
permanently incapable of self-support by reason of mental or 
physical defect at the date of attaining the age of 18.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  See also 38 C.F.R. § 
3.159(a)(1)(2)(2007).  

The Board acknowledges Dr. F.E.'s August 2006 statement to 
the effect that L. has not found employment for more than a 
year due to mental retardation; however, such statement 
clearly speaks to L.'s current condition and not to her 
condition at the time of her 18th birthday - the dispositive 
issue.  As such, Dr. E.'s statement has very little probative 
value.  

Based on the above, the Board finds that the evidence of 
record simply does not establish that L.W. was permanently 
incapable of self-support as a result of mental or physical 
handicap by the age of 18.  Thus, the Board concludes that 
the preponderance of the evidence is against the claim, and 
it must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to recognition of L.W. as a helpless child of the 
veteran is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


